SUPPLEMENTAL ACTION
This action corrects overlooked deficiencies in the previous Non-Final (1/31/2022) and supersedes it with the addition of 112(a) rejections.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Claims 11-30 are pending in this application. 
Applicant’s arguments, see pgs. 6-8, filed 11/3/2021, with respect to claims 11-30 have been fully considered and are persuasive.  The rejections of claims 11-30 have been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 11-30 have been found to be allowable over prior art pending resolution of double patenting issues and 35 USC 112(a) issues as found below (i.e. the submission of a terminal disclaimer according to 37 CFR 1.321(b) for pre-AIA  submissions). The claimed matter of claims 11, 25, and 30 are allowable over the previously cited art, and in light of applicants arguments that address how the claimed limitations are not taught by the cited art, examiner acknowledges the material to be allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed disclosure, including the originally filed specification, claims, and drawings, fail to disclose that “the laser beam is incident on an undesirable material and comprises a wavelength of up to 355 nm, a pulse width of 10 to 100 nanoseconds, and a fluence of up to 60 millijoules per millimeter squared (mJ/mm2)” (emphasis added).  Therefore, stating in claim 22 that the laser beam comprises a wavelength of up to 355 nm, a pulse width of 10 to 100 nanoseconds, and a fluence of up to 60 millijoules per millimeter squared (mJ/mm2) is considered to be new matter not disclosed in the original specification. The following are descriptions of the deficiencies:
•	The originally filed specification discloses lasers that emit pulses in approximately 355nm and or 266nm, see page 10, lines 9-12, 18-19, 31-32, page 17, and lines 8-9 of the instant specification.  The originally specification also discloses other lasers that emit pulses at 1910- 1940nm and 2840nm on page 16, lines 22-30 of the instant specification. 
•	However, the originally filed disclosure fails to disclose a laser beam having a wavelength “of up to 355 nm” (emphasis added).  The language “of up to 355 nm” includes the range of 0-355nm.  The original disclosure fails to disclose a laser beam having a wavelength in the range of 0-355nm as now defined in claim 22, e.g. a wavelength of 1nm, 2nm, 3nm, 4nm,…….all the way up to 355nm.

•	However, the originally filed disclosure fails to disclose a pulse width range of “10 to 100 nanoseconds” as defined in claim 22, e.g., 11 nanoseconds, 12 nanoseconds, 13 nanoseconds, ….. all the way up to 100 nanoseconds. 
•	The originally filed specification discloses approximately 30-60mJj/mm2 on page 22, lines 1-2 of the instant specification. 
•	However, the originally filed disclosure fails to disclose a “fluence of up to 60 millijoules per millimeter squared” as defined in claim 22.   The language “of up to 60 millijoules per millimeter squared” includes the range of 0-60 millijoules per millimeter squared.  The original disclose fails to disclose a fluence in the range of 0-29 millijoules per millimeter squared  as now defined in claim 22, e.g., 1 mJ/mm2, 2 mJ/mm2, 3 mJ/mm2,……all the way up to 29 mJ/mm2. In addition, the originally filed disclosure fails to disclose a laser beam that comprises all of the limitations defined in claim 22:    “a wavelength of up to 355 nm, a pulse width of 10 to 100 nanoseconds, and a fluence of up to 60 millijoules per millimeter squared (mJ/mm2)”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15, 17, 19, 22-26, 28 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 9, and 13 of U.S. Patent No. 9730756. Although the claims at issue are not identical, they are not patentably distinct from each other because the catheter device of US 9730756 claims a system substantially equivalent to that claimed in the instant application can be seen by the comparison of claim language below: 
Pending Instant Application: 16436650 “HYBRID CATHETER FOR VASCULAR INTERVENTION”
US Patent 9730756 “Hybrid Catheter For Vascular Intervention”
Claims 11, 25, and 30:
Claim 1:
“a tip section comprising a central longitudinal axis, a tip section inner wall, and a tip section outer wall”
“said catheter having a tip section comprising a wall at an end of the tip section, the tip section having a central longitudinal axis”
“a plurality of optical fibers positioned between the tip section outer wall and the tip section inner wall, and the plurality of optical fibers positioned substantially parallel to the central longitudinal axis”…” wherein the plurality of optical fibers are configured to emit a laser beam substantially parallel to the central longitudinal axis
“said tip section comprising: circumferentially-directed laser optics comprising a plurality of optical fibers disposed within the wall and positioned parallel to said central longitudinal axis” … “wherein said circumferentially-directed laser optics is configured to transmit laser radiation for ablating an area of the undesired deposit thereby preparing said area for penetration of said cutter” 
	
“a cutter element comprising a tip section outer wall distal edge or a tip section inner wall distal edge, the cutter element is substantially parallel to the central longitudinal axis” … “wherein the cutter element is positioned outside an optical path of the laser beam” 
“and a circular-action cutter, wherein said cutter is formed from a distal edge of the wall of said tip section or affixed to said distal end of said tip section's wall inwardly or outwardly to the plurality of optical fibers; and wherein said cutter is positioned outside an optical path of said laser radiation”
Claim 12: “the tip section comprises an inner most wall positioned coaxially within the tip section inner wall”
Claim 1: “said catheter having a tip section comprising a wall at an end of the tip section, the tip section having a central longitudinal axis”

Claim 1: “wherein said circumferentially-directed laser optics is configured to transmit laser radiation for ablating an area of the undesired deposit”
Claim 14 and 28: “wherein the cutter element comprises a blade”
Claim 6: “wherein said circular-action cutter comprises a blade”
Claim 15: “wherein the cutter element comprises the tip section outer wall distal edge and the tip section inner wall distal edge”
Claim 1, 6, and 13: “a circular-action cutter, wherein said cutter is formed from a distal edge of the wall of said tip section or affixed to said distal end of said tip section's wall inwardly” (by inwardly affixing the cutter element an inner wall edge will be a part of the cutter)
Claim 17: “wherein the cutter element is configured to cut through an undesirable material or debulk the undesirable material”
Claim 1: “said cutter is configured to cut through said ablated area and thereby debulk at least a part of the undesired deposit”
Claim 19: “wherein the laser beam is configured to modify an undesirable material to facilitate cutting by the cutter element.”
Claim 1: ”wherein said circumferentially-directed laser optics is configured to transmit laser radiation for ablating an area of the undesired deposit thereby preparing said area for penetration of said cutter”
Claim 22 “wherein the laser beam is incident on an undesirable material and comprises a wavelength of up to 355 nm, a pulse width of 10 
2.”

Claim 1: “said catheter having a tip section comprising a wall at an end of the tip section”, (a catheter is well understood to comprise a catheter tube/shaft that extends from a proximal to distal end, the catheter distal end contains the tip section); Claim 3 & 4: Fibers are embedded at the distal tip and have a proximal portion extending back which may have greater diameter.
Claim 24: “wherein the cutter comprises a metal material.”
The choice of a metal material for a blade would be obvious to of ordinary skill as an obvious choice of a suitable material for a blade section.


Claims 16, 20, 27, and 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9730756 in view of Shiber (US 5135531 A).
	 Regarding claims 16 and 29, claim 1 of U.S. Patent No. 9730756 teaches the system of claims 11 and 25 but does not teach wherein the device comprises an aspiration lumen coupleable to an aspiration source. Shiber teaches where a tip section comprises an aspiration lumen, and wherein the device is operatively couplable to an aspiration source (Col 4 Ln 15-46, Suction is applied to the hollow 
	Regarding claims 20 and 27, claim 1 of U.S. Patent No. 9730756 teaches the system of claims 11 and 25 but does not teach wherein the device comprises a guidewire lumen. Shiber teaches wherein the tip section further comprises a guidewire lumen (Fig 2) (Col 3 Ln 34-51, a guide wire may go through the catheter to move the device to a desired location). This modification would be obvious to one of ordinary skill because the inclusion of a guidewire lumen may allow for the catheter to be positioned in the correct anatomic location. 
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9730756 in view of Spaide (US 20080188910 A1). 
Regarding claim 18, claim 1 of U.S. Patent No. 9730756 teaches the system of claims 11 but does not teach wherein each of the plurality of optical fibers comprises a core diameter of 40 - 250 microns. Spaide teaches a flexible laser surgical probe (Abstract) including an optical fiber having a core diameter of from about 50 microns to about 250 microns (Paragraph 36, optical fiber having core diameter of from 50 microns to 250 microns).
It would have been obvious at the time of invention of the claimed invention to a person having ordinary skill in the art to substitute the optical fibers taught by U.S. Patent No. 9730756  with the optical fiber taught by Spaide because such a modification is a simple substitution of one known element with another (optical fiber of one core diameter with another optical fiber with another core diameter) to yield the predictable result of removing tissue with the laser beam projected from the fiber.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9730756 in view of Blatter (US 20010016749 A1).

It would be obvious to one of ordinary skill in the art at the time of invention to have modified the catheter device of U.S. Patent No. 9730756 with the endoscope coupling of Blatter because allowing for endoscope coupling may allow for “remote viewing instrumentation or imaging technique used to determine the location for the anastomosis site 10 such as the proximity of a blood vessel occlusion or another abnormality that has been detected by a conventional exploration technique” [0156]. 
Conclusion
Examiner notes this rejection is made as a non-final rejection as non-statutory double patenting rejection and the 112(a) rejection are a new grounds for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 February 2022